UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1082



In Re: CARL R. BROOKS, JR.,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-94-590)


Submitted:   January 31, 1997         Decided:     February 21, 1997


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Carl R. Brooks, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Brooks filed this mandamus petition seeking to challenge

this court's decision in Brooks v. Southeastern Public Service
Authority, No. 95-2260 (4th Cir. Jan. 7, 1997) (unpublished) (per

curiam). Mandamus is an extraordinary remedy and may be granted

only when there are no other means by which the petitioner could

obtain the requested relief. See In re Beard, 811 F.2d 818, 826

(4th Cir. 1987). Further, mandamus may not be used as a substitute

for appeal. See In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979). Because this case presents no extraordinary circum-

stances, and because mandamus is not the proper remedy for chal-

lenging a prior decision of this court, we deny the petition. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2